Monks, J.
This proceeding was brought before the board of commissioners of Tipton county for the construction of a gravel road under the act of 1903 (Acts 1903, pp. '255-262) after the taking effect of the act concerning highways (Acts 1905, pp. 521-579, §6726 et seq. Burns 1905). Appellees filed a motion to dismiss the same before said board on the ground that said act of 1903 was not in force because repealed by said act of 1905. This motion was sustained, and the proceeding dismissed. On appeal by appellants to the court below said motion was renewed by appellees and sustained by the court, and final judgment rendered dismissing said proceeding.
The only question presented by this appeal is whether said act of 1903 was repealed by said act of 1905.
1. It is not claimed by appellee that said act of 1903 has been repealed in express terms, but that the act of 1905 is a complete revision and reenactment of all laws for the location, vacation, change and improvement of highways, and that it therefore repealed all former laws on that subject. The act of 1905 is the result of the action of the legislature of 1905 on a bill reported to that body by the commissioners appointed under the act of 1903 (Acts 1903, p. 391), “to prepare a compilation, revision and codification of the laws of the State of Indiana, concerning public, private and other corporations, including * * * statutes relating to highways. ’ ’ While repeals of statutes by implication are not favored, it is well settled that when a new statute was intended to furnish the exclusive rule on a certain subject, it repeals by implication the old law on the *327same subject, or when a new statute covers the whole subject-matter of an old one, and adds new provisions and makes changes, and where such new law, whether it be in the form of an amendment or otherwise, is evidently intended to be a revision of the old, it repeals the old law by implication. Thomas v. Town of Butler (1894), 139 Ind. 245, 248-253, and authorities cited; Hadley v. Musselman (1886), 104 Ind. 459, 461, and cases cited; 26 Am. and Eng. Ency. Law (2d ed.), 731-735; 1 Lewis’s Sutherland, Stat. Constr. (2d ed.), §§269-271; Endlich, Interp. of Stat., §§201, 202, 384.
2. 3. The title of said act of March 9, 1903 (Acts 1903, p. 255) reads: “An act concerning gravel and macadamized roads. ” Said act of 1905, supra, is entitled: “An act concerning highways, ’ ’ and therefore is broad enough to cover the entire subject of highways, including their improvement. Sections 46-59 of said act of 1905 (§§6771-6784 Bums 1905) cover the plan of improvement, and were clearly intended to be a revision and to take the place of said act of 1903. That the legislature intended said act of 1905 to repeal some former statutes is expressly shown in the last clause of section 123 of said act (§6863 Burns 1905), which provides: “This act shall not have the effect to release any penalty, forfeiture or liability incurred under any former statute, nor shall it affect any pending litigation or proceedings, but the same shall be concluded and be effective in all respects as if this act had not been passed. ’ ’ Under the authorities cited, it is evident that said act of 1903 (Acts 1903, p. 255) was repealed by said act of 1905. It follows that the court below did not err in sustaining the motion to dismiss said proceeding.
Judgment affirmed.